                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
DENHOLLANDER, et al.,                 Lead Case 1:17-cv-00029-GJQ-ESC and
                                      all consolidated member and related cases:
                        Plaintiffs,   1:18-cv-00773-GJQ-ESC
                                      1:18-cv-00806-GJQ-ESC
v.                                    1:18-cv-00828-GJQ-ESC
                                      1:18-cv-00829-GJQ-ESC
MICHIGAN STATE UNIVERSITY, et al.,    1:18-cv-00831-GJQ-ESC
                                      1:18-cv-00886-GJQ-ESC
                    Defendants.       1:18-cv-00913-GJQ-ESC
                                      1:18-cv-00915-GJQ-ESC
                                      1:18-cv-00944-GJQ-ESC
                                      1:18-cv-00968-GJQ-ESC
                                      1:18-cv-00982-GJQ-ESC
                                      1:18-cv-00987-GJQ-ESC
                                      1:18-cv-00993-GJQ-ESC
                                      1:18-cv-00995-GJQ-ESC
                                      1:18-cv-01005-GJQ-ESC
                                      1:18-cv-01006-GJQ-ESC
                                      1:18-cv-01010-GJQ-ESC
                                      1:18-cv-01012-GJQ-ESC
                                      1:18-cv-01016-GJQ-ESC
                                      1:18-cv-01018-GJQ-ESC
                                      1:18-cv-01025-GJQ-ESC
                                      1:18-cv-01027-GJQ-ESC
                                      1:18-cv-01038-GJQ-ESC
                                      1:18-cv-01042-GJQ-ESC
                                      1:18-cv-01045-GJQ-ESC
                                      1:18-cv-01046-GJQ-ESC
                                      1:18-cv-01047-GJQ-ESC
                                      1:18-cv-01056-GJQ-ESC
                                      1:18-cv-01057-GJQ-ESC
                                      1:18-cv-01058-GJQ-ESC
                                      1:18-cv-01060-GJQ-ESC
                                      1:18-cv-01169-GJQ-ESC
                                      1:18-cv-01258-GJQ-ESC
                                      1:19-cv-00178-GJQ-ESC
                                      1:19-cv-00440-GJQ-ESC
                                      1:19-cv-00579-GJQ-ESC
                                      Related Case:
                                      1:19-cv-00629-GJQ-ESC

                                      Hon. Gordon J. Quist

          MSU DEFENDANTS’ JOINT OMNIBUS MOTION TO DISMISS
                                     ORAL ARGUMENT REQUESTED

          Defendants Michigan State University, the Board of Trustees of Michigan State

University, and the MSU Sports Medicine Clinic (collectively, “MSU”) and defendants Douglas

Dietzel, Lianna Hadden, Kathie Klages, Jeffrey Kovan, Brooke Lemmen, Kristine Moore, Lou

Anna Simon, Gary Stollak, William Strampel, and Destiny Teachnor-Hauk (collectively, the

“MSU Individuals” and, together with MSU, the “MSU Defendants”), by their respective

attorneys, jointly move to dismiss all of the following operative complaints (collectively, the

“Complaints”) in the following consolidated and related cases1:

1.        Kowalski v. Mich. State Univ., et al., 1:18-cv-00773-GJQ-ESC

2.        Jane KJTM Doe v. Mich. State Univ., et al., 1:18-cv-00806-GJQ-ESC

3.        Espinosa v. Mich. State Univ., et al., 1:18-cv-00828-GJQ-ESC

4.        Jane LAM Doe, et al. v. Mich. State Univ. Bd. of Trs., et al., 1:18-cv-00829-GJQ-ESC

5.        Jane Doe AC, et al. v. Mich. State Univ., et al., 1:18-cv-00831-GJQ-ESC

6.        Myers v. Mich. State Univ., et al., 1:18-cv-00886-GJQ-ESC

7.        Jane Doe v. Mich. State Univ., et al., 1:18-cv-00913-GJQ-ESC

8.        Hutchins ex rel. Jane IL 1 Doe, et al. v. Mich. State Univ., et al., 1:18-cv-00915-GJQ-
          ESC

9.        Jane Doe ME v. Mich. State Univ., et al., 1:18-cv-00944-GJQ-ESC

10.       Campbell, et al. v. Mich. State Univ., et al., 1:18-cv-00968-GJQ-ESC

11.       Jane AC Doe, et al. v. Mich. State Univ., et al., 1:18-cv-00982-GJQ-ESC

12.       Jane L.B. Doe, et al. v. Mich. State Univ., et al., 1:18-cv-00987-GJQ-ESC

13.       Jane KRA Doe v. Mich. State Univ., et al., 1:18-cv-00993-GJQ-ESC


1
      Member cases that do not appear on this list have been settled or settled in principle as against the MSU
      Defendants.



                                                           2
14.   Jane R7 Doe v. Mich. State Univ., et al., 1:18-cv-00995-GJQ-ESC

15.   Brown v. Mich. State Univ., et al., 1:18-cv-01005-GJQ-ESC

16.   Kuter, et al. v. Mich. State Univ., et al., 1:18-cv-01006-GJQ-ESC

17.   Jane Doe KJ v. Mich. State Univ., et al., 1:18-cv-01010-GJQ-ESC

18.   Buchanan, et al. v. Mich. State Univ. et al., 1:18-cv-01012-GJQ-ESC

19.   A.G. Doe, et al. v. Mich. State Univ., et al., 1:18-cv-01016-GJQ-ESC

20.   Wampler, et al. v. Mich. State Univ., et al., 1:18-cv-01018-GJQ-ESC

21.   Jane A.A.K. Doe v. Mich. State Univ., et al., 1:18-cv-01025-GJQ-ESC

22.   Jane MB45 Doe v. Mich. State Univ., et al., 1:18-cv-01027-GJQ-ESC

23.   Jane Doe 1, et al. v. Mich. State Univ., et al., 1:18-cv-01038-GJQ-ESC

24.   Jane Doe RK v. Mich. State Univ., et al., 1:18-cv-01042-GJQ-ESC

25.   Jane MKG Doe v. Mich. State Univ., et al., 1:18-cv-01045-GJQ-ESC

26.   Davis v. Mich. State Univ., et al., 1:18-cv-01046-GJQ-ESC

27.   Epple, et al. v. Mich. State Univ., et al., 1:18-cv-01047-GJQ-ESC

28.   Williams v. Mich. State Univ., et al., 1:18-cv-01056-GJQ-ESC

29.   Nagle v. Mich. State Univ., et al., 1:18-cv-01057-GJQ-ESC

30.   Zalenski v. Mich. State Univ., et al., 1:18-cv-01058-GJQ-ESC

31.   Morris v. Mich. State Univ., et al., 1:18-cv-01060-GJQ-ESC

32.   Jane BR1 Doe ex rel. Jane BR2 Doe v. Mich. State Univ., et al., 1:18-cv-01169-GJQ-ESC

33.   John N. Doe ex rel. Jane N. Doe v. Mich. State Univ., et al., 1:18-cv-01258-GJQ-ESC

34.   Jane Doe 22, et al. v. Mich. State Univ., et al., 1:19-cv-00178-GJQ-ESC

35.   Jane Doe 24, et al. v. Mich. State Univ., et al., 1:19-cv-00440-GJQ-ESC

36.   Jane O. Doe v. Mich. State Univ., et al., 1:19-cv-00579-GJQ-ESC

37.   Kaufman v. Mich. State Univ., et al., 1:19-cv-00629-GJQ-ESC




                                              3
       This motion is brought under Fed. R. Civ. P. 12(b)(1) and Fed. R. Civ. P. 12(b)(6) in lieu

of filing answers. In support of their motion, the MSU Defendants rely on the facts and legal

arguments set forth in their accompanying brief.

       Pursuant to Local Civil Rule 7.1(d), prior to filing this motion, MSU’s counsel sought

concurrence from all Plaintiffs’ counsel. Plaintiffs’ counsel expressly denied concurrence or

otherwise failed to respond, thereby making this motion necessary.

       WHEREFORE, for these reasons and those stated more fully in the accompanying brief,

the MSU Defendants respectfully request that the Court grant this motion and dismiss Plaintiffs’

Complaints in their entirety with prejudice, and award any other relief to which the MSU

Defendants may be entitled, and the Court deems appropriate, under the circumstances.

Dated: August 26, 2019

                                             Respectfully submitted,

                                             /s/ Amy L. Van Gelder
                                             Amy L. Van Gelder
                                             Albert L. Hogan
                                             Jessica A. Frogge
                                             Skadden Arps Slate Meagher & Flom LLP
                                             155 N Wacker Dr., Ste. 2700
                                             Chicago, IL 60606-1720
                                             (312) 407-0700
                                             amy.vangelder@skadden.com

                                             /s/ Scott R. Eldridge (with permission)
                                             Scott R. Eldridge (P66452)
                                             Miller, Canfield, Paddock and Stone P.L.C.
                                             One Michigan Avenue, Suite 900
                                             Lansing, MI 48933
                                             (517) 483-4918
                                             eldridge@millercanfield.com

                                             Attorneys for Defendants Michigan State
                                             University, Michigan State University Board of
                                             Trustees, and MSU Sports Medicine Clinic



                                                4
/s/ Steven F. Stapleton (with permission)
Steven F. Stapleton (P51571)
Clark Hill, P.L.C.
200 Ottawa Ave., NW, Ste. 500
Grand Rapids, MI 49503
(616) 608-1145

Attorneys for Defendant William Strampel


/s/ Patrick F. Hickey (with permission)
Patrick F. Hickey (P36648)
Hickey Hauck Bishoff & Jeffers, PLLC
One Woodward Ave., Ste. 2000
Detroit, MI 48226
(313) 964-8600

Attorneys for Defendants Kathie Klages, Douglas
Dietzel, and Destiny Teachnor-Hauk


/s/ Fred K. Herrmann (with permission)
Fred K. Herrmann (P49519)
Kerr Russell & Weber PLC
500 Woodward Ave., Ste. 2500
Detroit, MI 48226-3427
(313) 961-0200

Attorneys for Defendants Brooke Lemmen and
Jeffrey Kovan


/s/ Scott L. Feuer (with permission)
Scott L. Feuer (P38185)
Law Offices of Scott L. Feuer PC
888 W Big Beaver Rd., Ste. 850
Troy, MI 48084
(248) 723-7828

Attorneys for Defendant Gary Stollak




   5
/s/ Lee T. Silver (with permission)
Lee T. Silver (P36905)
Silver & Van Essen P.C.
300 Ottawa Ave NW, Ste. 620
Grand Rapids, MI 49503
(616) 988-5600

Attorneys for Defendants Lou Anna K. Simon and
Lianna Hadden


/s/ Bryan R. Walters (with permission)
Bryan R. Walters (P58050)
Varnum Riddering Schmidt & Howlett LLP
Bridgewater Place
333 Bridge St., NW
P.O. Box 352
Grand Rapids, MI 49501
(616) 336-6865

Attorneys for Defendant Kristine Moore




   6
                                     Certificate of Service

       I hereby certify that on August 26, 2019, I electronically filed the foregoing paper with

the Clerk of the Court using the ECF system, which will send notification of such filing to all

attorneys of record.

                                             /s/ Amy L. Van Gelder
                                             Amy L. Van Gelder




                                                 7
